Name: 94/605/EC: Decision No 154 of 8 February 1994 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 301, E 302, E 303) (Text with EEA relevance)
 Type: Decision
 Subject Matter: documentation;  migration;  demography and population;  social protection;  employment;  labour market
 Date Published: 1994-09-19

 Avis juridique important|31994D060594/605/EC: Decision No 154 of 8 February 1994 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 301, E 302, E 303) (Text with EEA relevance) Official Journal L 244 , 19/09/1994 P. 0123 - 0151DECISION No 154 of 8 February 1994 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 301, E 302, E 303) (Text with EEA relevance) (94/605/EC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS, Having regard to Article 81 (a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community, under which it is the duty of the Administrative Commission to deal with all administrative matters arising from Regulation (EEC) No 1408/71 and subsequent Regulations, Having regard to Article 2 (1) of Council Regulation (EEC) No 574/72 of 21 of March 1972, under which it is the duty of the Administrative Commission to draw up models of certificates, certified statements, declarations, applications and other documents necessary for the application of the Regulations, Having regard to Decision No 130 of 17 October 1985 laying down and adapting the model forms necessary for the application of the Regulations, Whereas these model forms should be adapted to take account of the amendments which have been introduced into the national legislations of Member States; Whereas the Agreement on the European Economic Area of 2 May 1992, as adjusted by the protocol of 17 March 1993, Annex VI, implements Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 within the European Economic Area; Whereas by Decision of the EEA Joint Committee the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 will be adapted and implemented within the European Economic Area; Whereas for practical reasons identical forms should be used within the Community and within the European Economic Area; Whereas with a view to the envisaged participation of Liechtenstein in the EEA at a later stage, these forms should also be adapted as regards Liechtenstein; Whereas the language in which the forms should be drawn up has been decided by Recommendation No 15 of the Administrative Commission, HAS DECIDED AS FOLLOWS: 1. The model forms E 301 to E 303 printed in Decision No 130 shall be replaced by the models appended hereto. 2. The competent authorities of the Member States shall make available to the person concerned (rightful claimants, institutions, employers, etc.) the forms according to the attached models. 3. Each form shall be available in the official languages of the Community and laid out in such a manner that the different versions are perfectly superposable, thereby making it possible for each person or body to which a form is addressed (rightful claimant, institution, employer, etc.) to receive the form printed in their own language. 4. This Decision shall be applicable from the first day of the month following its publication in the Official Journal of the European Communities. The Chairman of the Administrative Commission Georgios VAKALOPOULOS EUROPEAN COMMUNITIESSee 'instructions` E 301>START OF GRAPHIC>Social Security Regulations EEA*on page 31CERTIFICATE CONCERNING THE PERIODS TO BE TAKEN INTO ACCOUNT FOR THE GRANTING OF UNEMPLOYMENT BENEFITS Reg. 1408/71: Art. 67; Art. 68; Art. 71.1.a.ii; Art. 71.1.b.ii Reg. 574/72: Art. 80; Art. 81; Art. 84.2 To be issued by the competent unemployment institution or the institution designated by the competent authority of the country where the unemployed person was previously insured. To be handed over to the person concerned or sent to the competent institution. 1Employed person 1.1Surname (1a) 1.2ForenamesPrevious names (1a) (1b)Date of birth 1.3Place of birth (2)NationalityD.N.I. (3) 1.4Address of the worker in the State to which the certificate is being sent (4) (14) 1.5.Identification No (4) (5) 1.6Trade Union/Unemployment fund (6) 2The insured person named above completed the following periods in the course of 2.1&square;the year (7)&square;the two years (7)&square;the three years (7) &square;more than three years (7)&square;the four years (7) preceding the end of his last employment 3Periods of insurance relating to paid employment and periods treated as such (8) 3.1Periods of insurancefromto 3.2Periods treated as periods of insurance fromtoReason for treating as such (9) 4Periods of employment and periods treated as such (8) (8a) 4.1Periods of employmentfromtoOccupation (10) 4.2Periods treated as periods of employment fromtoReason for treating as such (9) ! E 3015Details of last employment (Article 68 (1), second sentence) Field of activityNature of work carried out (11) (e.g. 'bricklayer` not 'building worker`)Approximate wage per reference period5.1Reason for termination&square;dismissal&square;resignation &square;expiry of &square;contract&square;termination of contract &square;by mutual consent &square;other 6The person concerned 6.1&square;has received or has still to receive wages for the period following termination of work, up to 6.2&square;has received or has still to receive, on termination of work, compensation or other similar payment, amounting to 6.3&square;has received or has still to receive payment in lieu of annual leave, amounting &square;tofordays (12) 6.4&square;has waived the following rights which he enjoys under his contract of employment (13) &square; &square;Reason 6.5&square;is in receipt of other benefits 7Since the commencement of last employment shown in item 5 the person concerned received unemployment benefits fromto 8&square;The person concerned is entitled to benefits under Art. 69 of Reg. 1408/71 &square;(E 303 certificate fromto &square;drawn up on) 9&square;The person concerned is not entitled to receive benefits under Art. 69 of Reg. 1408/71 9.1&square;because there is no entitlement under the legislation administered by the institution issuing this certificate 9.2&square;because he has not remained available to the employment services of the competent country for a period of four weeks from the &square;day on which he became unemployed and because he was not authorized to leave that country before the end of that &square;period 10&square;The person concerned is not entitled to benefits under Art. 71.1.a.i or Art. 71.1.b.i of Reg. 1408/71 from the institution issuing &square;this certificate 11Institution issuing the certificate 11.1Name 11.2Address (14) 11.3Stamp 11.4Date 11.5Signature " E 301INSTRUCTIONS Please complete this form in block letters, writing on the dotted lines only. It consists of three pages, none of which may be left out even if it does not contain any relevant information. NOTES * EEA Agreement on the European Economic Area, Annex VI, Social Security: for the purpose of this agreement the present form shall also apply to Austria, Finland, Iceland, Liechtenstein, Norway and Sweden. (1) Symbol of the country in which the institution completing the form is situated: B = Belgium; DK = Denmark; D = Germany; GR = Greece; E = Spain; F = France; IRL = Ireland; I = Italy; L = Luxembourg; NL = The Netherlands; P = Portugal; GB = United Kingdom; A = Austria; FIN = Finland; IS = Iceland; FL = Liechtenstein; N = Norway; S = Sweden. (1a) In the case of Spanish nationals state both names. In the case of Portuguese nationals state all names (forenames, surname, maiden name) in the order of civil status in which they appear on the identity card or passport. (1b) Previous names include surname at birth. (2) In the case of Portuguese districts, state also the parish and the local authority. (3) In the case of Spanish nationals, state the number appearing on the national identity card (D.N.I.), if it exists, even if the identity card is out of date. Failing this, state 'None`. (4) If this is known. (5) When the form is being sent to a Danish, Austrian, Finnish or Swedish institution, please give the personal identification number. When the form is being sent to a French institution, please give the Social Security Number (NIR). (6) To be completed, if possible, only when the certificate is requested by a worker before departure to Denmark, Finland, Iceland or Sweden and where the worker has been previously insured in one of those countries. (7) One year if the certificate is to be sent to a Luxembourg institution. Two years if it is to be sent to a Portuguese, Italian, Finnish, Icelandic, Liechtenstein or Swedish institution. Italy may also request information on the complete insurance history abroad of the person concerned. Three years if it is to be sent to a Belgian, Danish, French, Greek, Irish or United Kingdom institution. More than three years if the certificate is to be sent to a Netherlands (five years) Spanish (six years), German (seven years) or Austrian institution (10, 15 or 25 years). The last ended calendar year or the three last ended calendar years if the form is to be sent to a Norwegian institution. (8) If a breakdown of the details requested in items 3.1, 3.2, 4.1 and 4.2 is not available, state the total number of periods of insurance in item 3.1 or 4.1, as the case may be. Items 3.1 and 4.1 must be completed even if the periods overlap. (8a) Periods of emplyoment is to be understood as periods of employment only when these did not lead to unemployment insurance under the legislation of the State concerned. (9) E. g. sickness, maternity, accident at work, military service, vocational training, recorded unemployment. (10) State also the number of hours worked during these periods if known. (11) Specify whether it is a seasonal activity. (12) To be completed, if the certificate is to be sent to a Belgian, Danish, German, Spanish, French, Italian, Netherlands, Austrian, Liechtenstein or Norwegian institution. (13) To be completed, if the certificate is to be sent to a Belgian, Danish, Italian, Netherlands, Portuguese, Liechtenstein or Norwegian institution. (14) Street, number, post code, town, country. § >END OF GRAPHIC>E 301 additional >START OF GRAPHIC>ITEM 3 INSURANCE PERIODS AND PERIODS TREATED AS SUCH ADDITIONAL INFORMATION FOR SPANISH INSTITUTIONS To be completed where the unemployed worker is aged 52 or over and resides in Spain. The worker named at item 1 completed the following insurance periods and periods treated as such during his working life: 1. Insurance periods relating to paid employment Insurance periods covered and periods treated as suchInsurance periodsPeriods treated as suchOccupationYearfromtoYearsDaysYearsDays 2. Insurance periods relating to self-employment fromtofromtofromtofromtofromto ! >END OF GRAPHIC>E 302>START OF GRAPHIC>Social Security Regulations EEA*on page 31CERTIFICATE RELATING TO MEMBERS OF THE FAMILY OF AN UNEMPLOYED PERSON WHO MUST BE TAKEN INTO ACCOUNT FOR THE CALCULATION OF BENEFITS Reg. 1408/71: Art. 68.2 Reg. 574/72: Art. 82 To be issued by the designated institution in the country of residence of the members of the family. To be handed over to the unemployed person or sent to the competent institution. 1Unemployed person 1.1Surname (1a) 1.2ForenamesPrevious names (1a) (1b)Date of birth 1.3Place of birth (2)NationalityD.N.I. (3) 1.4Identification No (4) (5) 1.5Trade Union/Unemployment Fund (6): 2Members of the family Serial No Surname (1a)ForenamesDate of birthRelation- shipPlace of residence1 2 3 4 5 6 7 8 3Where appropriate, income of members of the family (nature and monthly amount, including social benefits) No (7)Members of the familyNature of incomeAmount 4Until he became unemployed, the unemployed person maintained the members of his family indicated under Serial Nos 4.1The member of the family mentioned under Serial Number is unable, owing to physical or mental disability, to work for his living (8) ! E 3024.2The family supplements for the members of the family mentioned under Serial Nos have been paid to another person at the same time as unemployment benefits for the period fromto 4.3Information required only by United Kingdom and Finnish institutions: with the exception of employment in the United Kingdom and Finland the unemployed person and his/her spouse: &square;have been living under the same roof&square;have not been living under the same roof 4.4This certificate is valid for 12 months from the date of issue 5Institution issuing the certificate 5.1Name 5.2Address (9) 5.3Stamp 5.4Date 5.5Signature 6Statement from the unemployed person (10) 6.1The unemployed person named in box 1 declares that the members of his family mentioned under Serial Nos of box 2 &square;are&square;are not taken into consideration for the calculation of unemployment benefits due to another person under United Kingdom legislation 6.2Date 6.3Signature of the unemployed person " E 302INSTRUCTIONS Please complete this form in block letters, writing on the dotted lines only. It consists of three pages, none of which may be left out even if it does not contain any relevant information. NOTES * EEA Agreement on the European Economic Area, Annex VI, Social Security: for the purpose of this agreement the present form shall also apply to Austria, Finland, Iceland, Liechtenstein, Norway and Sweden. (1) Symbol of the country to which the institution completing the form belongs: B = Belgium; DK = Denmark; D = Germany; GR = Greece; E = Spain; F = France; IRL = Ireland; I = Italy; L = Luxembourg; NL = the Nederlands; P = Portugal; GB = United Kingdom; A = Austria; FIN = Finland; IS = Iceland; FL = Liechtenstein; N = Norway; S = Sweden. (1a) In the case of Spanish nationals state both names. In the case of Portuguese nationals state all names (forenames, surname, maiden name) in the order of civil status in which they appear on the identity card or passport. (1b) Previous names include surname at birth. (2) In the case of Portuguese districts, state also the parish and the local authority. (3) In the case of Spanish nationals state the number appearing on the national identity card (D.N.I.), if it exists, even if the card is out of date. Failing this, state 'None`. (4) If this is known. (5) When the form is being sent to an Austrian, Finish, Icelandic or Swedish institution, please give the personal identification number. (6) To be completed, if possible, only when the certificate is requested by a worker before departure to Denmark, Finland, Iceland or Sweden and where the worker has been previously insured in one of those countries. (7) For each member of the family mentioned in this box, retain the Serial Number shown in box 2. (8) Complete if the form is to be sent to a Belgian, Greek, Spanish, French, United Kingdom, Austrian, Liechtenstein or Norwegian institution. (9) Street, number, post code, town, country. (10) To be completed by the unemployed person only where the certificate is issued by a United Kingdom institution. § >END OF GRAPHIC>E 303/0>START OF GRAPHIC>Social Security Regulations EEA*overleaf1CERTIFICATE CONCERNING RETENTION OF THE RIGHT TO UNEMPLOYMENT BENEFITS Reg. 1408/71: Art. 69 Reg. 574/72: Art. 26.2; Art. 83.1, 2 and 3; Art. 97 1Unemployed personIdentification No (4) (5) 1.1Surname (1a) 1.2ForenamesPrevious names (1a) (1b)Date of birth 1.3Place of birth (2)NationalityD.N.I. (3) 1.4Address of the unemployed person in the State to which the certificate is being sent (4) (11) 1.5Trade Union/Unemployment Fund (6): 2Under the provisions of Art. 69 of Reg. 1408/71, the unemployed person named above is entitled to unemployment benefits from the time he/she registers with the employment services of the country where he/she is seeking employment 3The unemployed person may receive benefits, however, from (date), provided that he/she has registered as a person seeking employment at the latest bywith the employment services (7) of the country where he/she is seeking employment (7a) 3.1The unemployed person may receive benefits only fromsince, until that date, entitlement to benefits is suspended (7a) 4The unemployed person is entitled to benefits for a period of not more thandays, pursuant to Art. 69 of Reg. 1408/71, provided that the period does not extend beyond (date) 4.1The benefits are granted for every day of the week, except &square;Monday&square;Tuesday&square;Wednesday&square;Thursday&square;Friday&square;Saturday&square;Sunday The benefits are granted fordays per month 4.2Daily amount of unemployment benefits net, which includes an increase for dependants of:net, and from (date) net, which includes an increase for dependants of:net. 4.3Weekly amount of unemployment benefitsnet, and from (date)net. 4.4Monthly amount of unemployment benefitsnet (7b). 5The payment of benefits must be suspended in the following circumstances (Reg. 574/72, Art. 83.1.e and Art. 83.3): 5.1-where the unemployed person has taken up 'permanent` gainful employment (8) or becomes self-employed; 5.2-where the unemployed person receives occasional earnings (8a) from an activity other than those mentioned in item 5.1 above (in this case, the payment of benefits must be suspended for the number of days during which the person concerned receives these occasional earnings); 5.3-where the unemployed person refuses an offer of employment or refuses to go for an interview with the employment services; 5.4-where the unemployed person refuses to participate in occupational rehabilitation (9); 5.5-where the unemployed person does not submit or no longer submits to control procedures; 5.6-where the unemployed person is suffering from permanent incapacity for work (10); 5.7-where the unemployed person is suffering from temporary incapacity for work (in this case, the payment of benefits is suspended until re-registration) (10a); 5.8-where the unemployed person is not available to the employment services; 5.9-where there is a decrease in the number of members of the family qualifying for an increase, or when one of these members receives an income referred to on the E 302 form (in this case, the family increase is deducted from the benefit). ! 6Institution completing the form 6.1Name 6.2Address (11) 6.3Stamp 6.4Date 6.5Signature INSTRUCTIONS The competent institution of the last country of employment should complete the relevant sections of the series of E 303/0 to E 303/4 forms; it should keep E 303/0 and send the rest of the series to the unemployed person, including E 303/5, or, if appropriate, send it to the competent unemployment institution in the place where the unemployed person is seeking employment. Please complete this form in block letters, writing on the dotted lines only. NOTES *EEA Agreement on the European Economic Area, Annex VI, Social Security: for the purpose of this agreement the present form shall also apply to Austria, Finland, Iceland, Liechtenstein, Norway and Sweden. (1)Symbol of the country to which the institution completing the form belongs: B = Belgium; DK = Denmark; D = Germany; GR = Greece; E = Spain; F = France; IRL = Ireland; I = Italy; L = Luxembourg; NL = the Netherlands; P = Portugal; GB = United Kingdom; A = Austria; FIN = Finland; IS = Iceland; FL = Liechtenstein; N = Norway; S = Sweden. (1a)In the case of Spanish nationals state both names. In the case of Portuguese nationals state all names (forenames, surname, maiden name) in the order of civil status in which they appear on the identity card or passport. (1b)Previous names include surname at birth. (2)In the case of Portuguese districts, state also the parish and the local authority. (3)In the case of Spanish nationals state the number appearing on the national identity card (D.N.I.), if it exists, even if the card is out of date. Failing this, state 'None`. (4)If this is known. (5)When the form is being sent to a Danish, Austrian, Finnish, Icelandic or Swedish institution, please give the personal identification number. (6)To be completed, if possible, only when the certificate is requested by a worker before departure to Denmark, Finland, Iceland or Sweden and where the worker has been previously insured in one of those countries. (7)In France, Italy, the Netherlands and Portugal, the unemployed person must also submit a claim for benefits to the competent unemployment insurance institution through the placement office. (7a)Delete as appropriate. (7b)Delete this line where no monthly amount is provided for in respect of unemployment benefits by the legislation applied by the institution providing the benefits on behalf of the other institution. (8)Under Italian legislation, permanent employment is any employment of more than five days; under Belgian, Spanish and Netherlands legislation, permanent employment is any employment of at least one normal working day; under Greek legislation permanent employment is any employment of at least three working days per week. Under United Kingdom legislation permanent employment is any employment where earnings reach or exceed the minimum level for liability to pay social security contributions. (8a)Under United Kingdom legislation, 'occasional earnings` are any earnings which do not reach or exceed the minimum level for liability to pay social security contributions. (9)This situation does not entail suspension of benefits where the certificate is issued by a Danish institution. (10)Or when the unemployed person receives an old-age pension, where the certificate is drawn up by a German or Luxembourg institution or an invalidity pension where the certificate is drawn up by a French, German or Luxembourg institution. (10a)This situation does not entail the suspension of benefits where the certificate has been issued by a Luxembourg or Portuguese institution. (11)Street, number, post code, town, country. " >END OF GRAPHIC>E 303/1>START OF GRAPHIC>Social Security Regulations EEA*overleaf1CERTIFICATE CONCERNING RETENTION OF THE RIGHT TO UNEMPLOYMENT BENEFITS Reg. 1408/71: Art. 69 Reg. 574/72: Art. 26.2; Art. 83.1, 2 and 3; Art. 97 This copy should be sent to the unemployment insurance institution of the place where the unemployed person is seeking employment. It must be used as the basis for payment of unemployment benefits (Reg. 574/72: Art. 83.1) 1Unemployed personIdentification No (4) (5) 1.1Surname (1a) 1.2ForenamesPrevious names (1a) (1b)Date of birth 1.3Place of birth (2)NationalityD.N.I. (3) 1.4Address of the unemployed person in the State to which the certificate is being sent (4) (11) 1.5Trade Union/Unemployment Fund (6) 2Under the provisions of Art. 69 of Reg. 1408/71, the unemployed person named above is entitled to unemployment benefits from the time he/she registers with the employment services of the country where he/she is seeking employment 3The unemployed person may receive benefits, however, from (date), provided that he/she has registered as a person seeking employment at the latest bywith the employment services (7) of the country where he/she is seeking employment (7a). 3.1The unemployed person may receive benefits only fromsince, until that date, entitlement to benefits is suspended (7a). 4The unemployed person is entitled to benefits for a period of not more thandays, pursuant to Art. 69 of Reg. 1408/71, provided that the period does not extend beyond (date) 4.1The benefits are granted for every day of the week, except &square;Monday&square;Tuesday&square;Wednesday&square;Thursday&square;Friday&square;Saturday&square;Sunday The benefits are granted fordays per month. 4.2Daily amount of unemployment benefits: net, which includes an increase for dependants of:net, and from (date) net, which includes an increase for dependants ofnet. 4.3Weekly amount of unemployment benefitsnet, and from (date)net. 4.4Monthly amount of unemployment benefitsnet (7b). 5The payment of benefits must be suspended in the following circumstances (Reg. 574/72, Art. 83.1.e and Art. 83.3): 5.1-where the unemployed person has taken up 'permanent` gainful employment (8) or becomes self-employed; 5.2-where the unemployed person receives occasional earnings (8a) from an activity other than those mentioned in item 5.1 above (in this case, the payment of benefits must be suspended for the number of days during which the person concerned receives these occasional earnings); 5.3-where the unemployed person refuses an offer of employment or refuses to go for an interview with the employment services; 5.4-where the unemployed person refuses to participate in occupational rehabilitaton (9); 5.5-where the unemployed person does not submit or no longer submits to control procedures; 5.6-where the unemployed person is suffering from permanent incapacity for work (10); 5.7-where the unemployed person is suffering from temporary incapacity for work (in this case, the payment of benefits is suspended until re-registration) (10a); 5.8-where the unemployed person is not available to the employment services; 5.9-where there is a decrease in the number of members of the family qualifying for an increase, or when one of these members receives an income referred to on the E 302 form (in this case, the family increase is deducted from the benefit). ! E 303/16Institution completing the form 6.1Name 6.2Address (11) 6.3Stamp 6.4Date 6.5Signature INSTRUCTIONS The competent institution of the last country of employment should complete the relevant sections of the series of E 303/0 to E 303/4 forms; it should keep E 303/0 and send the rest of the series to the unemployed person, including E 303/5, or, if appropriate, send it to the competent unemployment institution in the place where the unemployed person is seeking employment. Please complete this form in block letters, writing on the dotted lines only. NOTES * EEA Agreement on the European Economic Area, Annex VI, Social Security: for the purpose of this agreement the present form shall also apply to Austria, Finland, Iceland, Liechtenstein, Norway and Sweden. (1) Symbol of the country to which the institution completing the form belongs: B = Belgium; DK = Denmark; D = Germany; GR = Greece; E = Spain; F = France; IRL = Ireland; I = Italy; L = Luxembourg; NL = the Netherlands; P = Portugal; GB = United Kingdom; A = Austria; FIN = Finland; IS = Iceland; FL = Liechtenstein; N = Norway; S = Sweden. (1a) In the case of Spanish nationals state both names. In the case of Portuguese nationals state all names (forenames, surname, maiden name) in the order of civil status in which they appear on the identity card or passport. (1b) Previous names include surname at birth. (2) In the case of Portuguese districts, state also the parish and the local authority. (3) In the case of Spanish nationals state the number appearing on the national identity card (D.N.I.), if it exists, even if the card is out of date. Failing this, state 'None`. (4) If this is known. (5) When the form is being sent to a Danish, Austrian, Finnish, Icelandic or Swedish institution, please give the personal identification number. (6) To be completed, if possible, only when the certificate is requested by a worker before departure to Denmark, Finland, Iceland or Sweden and where the worker has been previously insured in one of those countries. (7) In France, Italy, the Netherlands and Portugal, the unemployed person must also submit a claim for benefits to the competent unemployment insurance institution through the placement office. (7a) Delete as appropriate. (7b) Delete this line where no monthly amount is provided for in respect of unemployment benefits by the legislation applied by the institution providing the benefits on behalf of the other institution. (8) Under Italian legislation, permanent employment is any employment of more than five days; under Belgian, Spanish and Netherlands legislation, permanent employment is any employment of at least one normal working day; under Greek legislation permanent employment is any employment of at least three working days per week. Under United Kingdom legislation, permanent employment is any employment where earnings reach or exceed the minimum level for liability to pay social security contributions. (8a) Under United Kingdom legislation, 'occasional earnings` are any earnings which do not reach or exceed the minimum level for liability to pay social security contributions. (9) This situation does not entail suspension of benefits where the certificate is issued by a Danish institution. (10) Or when the unemployed person receives an old-age pension, where the certificate is drawn up by a German or Luxembourg institution or an invalidity pension where the certificate is drawn up by a French, German or Luxembourg institution. (10a) This situation does not entail the suspension of benefits where the certificate has been issued by a Luxembourg or Portuguese institution. (11) Street, number, post code, town, country. " >END OF GRAPHIC>E 303/2>START OF GRAPHIC>Social Security Regulations EEA*on page 31CERTIFICATE CONCERNING RETENTION OF THE RIGHT TO UNEMPLOYMENT BENEFITS Reg. 1408/71: Art. 69 Reg. 574/72: Art. 26.2; Art. 83.1, 2 and 3; Art. 97 This copy must be returned to the competent institution as evidence of the registration of the unemployed person and of the commencement of payment of benefits (Reg. 574/72: Art. 83.3). 1Unemployed personIdentification No (4) (5) 1.1Surname (1a) 1.2ForenamesPrevious names (1a) (1b)Date of birth 1.3Place of birth (2)NationalityD.N.I. (3) 1.4Address of the unemployed person in the State to which the certificate is being sent (4) (11) 1.5Trade Union/Unemployment Fund (6) 2Under the provisions of Art. 69 of Reg. 1408/71, the unemployed person named above is entitled to unemployment benefits from the time he/she registers with the employment services of the country where he/she is seeking employment. 3The unemployed person may receive benefits, however, from (date), provided that he/she has registered as a person seeking employment at the latest bywith the employment services (7) of the country where he/she is seeking employment (7a). 3.1The unemployed person may receive benefits only fromsince, until that date, entitlement to benefits is suspended (7a). 4The unemployed person is entitled to benefits for a period of not more thandays, pursuant to Art. 69 of Reg. 1408/71, provided that the period does not extend beyond (date) 4.1The benefits are granted for every day of the week, except &square;Monday&square;Tuesday&square;Wednesday&square;Thursday&square;Friday&square;Saturday&square;Sunday The benefits are granted fordays per month. 4.2Daily amount of unemployment benefits net, which includes an increase for dependants ofnet, and from (date) net, which includes an increase for dependants ofnet. 4.3Weekly amount of unemployment benefitsnet, and from (date)net. 4.4Monthly amount of unemployment benefitsnet (7b). 5The payment of benefits must be suspended in the following circumstances (Reg. 574/72, Art. 83.1.e and Art. 83.3): 5.1-where the unemployed person has taken up 'permanent` gainful employment (8) or becomes self-employed; 5.2-where the unemployed person receives occasional earnings (8a) from an activity other than those mentioned in item 5.1 above (in this case, the payment of benefits must be suspended for the number of days during which the person concerned receives these occasional earnings); 5.3-where the unemployed person refuses an offer of employment or refuses to go for an interview with the employment services; 5.4-where the unemployed person refuses to participate in occupational rehabilitation (9); 5.5-where the unemployed person does not submit or no longer submits to control procedures; 5.6-where the unemployed person is suffering from permanent incapacity for work (10); 5.7-where the unemployed person is suffering from temporary incapacity for work (in this case, the payment of benefits is suspended until re-registration) (10a); 5.8-where the unemployed person is not available to the employment services; 5.9-where there is a decrease in the number of members of the family qualifying for an increase, or when one of these members receives an income referred to on the E 302 form (in this case, the family increase is deducted from the benefit). ! 6Institution completing the form 6.1Name 6.2Address (11) To be completed by the institution in the country where the unemployed person is seeking employment 7We certify 7.1that the unemployed person named above registered as seeking employment on (date) 7.2and has been receiving unemployment benefits since (date) 8Institution of the country where the unemployed person is seeking employment 8.1Name 8.2Address (11) 8.3Stamp 8.4Date 8.5Signature " INSTRUCTIONS The competent institution of the last country of employment should complete the relevant sections of the series of E 303/0 to E 303/4 forms; it should keep E 303/0 and send the rest of the series to the unemployed person, including E 303/5, or if appropriate, send it to the competent unemployment institution in the place where the unemployed person is seeking employment. Please complete this form in block letters, writing on the dotted lines only. It consists of three pages, none of which may be left out even if it does not contain any relevant information. NOTES *EEA Agreement on the European Economic Area, Annex VI, Social Security: for the purpose of this agreement the present form shall also apply to Austria, Finland, Iceland, Liechtenstein, Norway and Sweden. (1)Symbol of the country to which the institution completing the form belongs: B = Belgium; DK = Denmark; D = Germany; GR = Greece; E = Spain; F = France; IRL = Ireland; I = Italy; L = Luxembourg; NL = the Netherlands; P = Portugal; GB = United Kingdom; A = Austria; FIN = Finland; IS = Iceland; FL = Liechtenstein; N = Norway; S = Sweden. (1a)In the case of Spanish nationals state both names. In the case of Portuguese nationals state all names (forenames, surname, maiden name) in the order of civil status in which they appear on the identity card or passport. (1b)Previous names include surname at birth. (2)In the case of Portuguese districts, state also the parish and the local authority. (3)In the case of Spanish nationals state the number appearing on the national identity card (D.N.I.), if it exists, even if the card is out of date. Failing this, state 'None`. (4)If this is known. (5)When the form is being sent to a Danish, Austrian, Finnish, Icelandic or Swedish institution, please give the personal identification number. (6)To be completed, if possible, only when the certificate is requested by a worker before departure to Denmark, Finland, Iceland or Sweden and where the worker has been previously insured in one of those countries. (7)In France, Italy, the Netherlands and Portugal, the unemployed person must also submit a claim for benefits to the competent unemployment insurance institution through the placement office. (7a)Delete as appropriate. (7b)Delete this line where no monthly amount is provided for in respect of unemployment benefits by the legislation applied by the institution providing the benefits on behalf of the other institution. (8)Under Italian legislation, permanent employment is any employment of more than five days; under Belgian, Spanish and Netherlands legislation, permanent employment is any employment of at leastone normal working day; under Greek legislation permanent employment is any employment of at least three working days per week. Under United Kingdom legislation permanent employment is any employment where earnings reach or exceed the minimum level for liability to pay social security contributions. (8a)Under United Kingdom legislation, 'occasional earnings` are any earnings which do not reach or exceed the minimum level for liability to pay social security contributions. (9)This situation does not entail suspension of benefits where the certificate is issued by a Danish institution. (10)Or when the unemployed person receives an old-age pension, where the certificate is drawn up by a German or Luxembourg institution or an invalidity pension where the certificate is drawn up by a French, German or Luxembourg institution. (10a)This situation does not entail the suspension of benefits where the certificate has been issued by a Luxembourg or Portuguese institution. (11)Street, number, post code, town, country. § >END OF GRAPHIC>E 303/3>START OF GRAPHIC>Social Security Regulations EEA*on page 3E 303/31CERTIFICATE CONCERNING RETENTION OF THE RIGHT TO UNEMPLOYMENT BENEFITS Reg. 1408/71 Art. 69 Reg. 574/72: Art. 26.2; Art. 83.1, 2 and 3; Art. 97 This copy must be sent to the sickness insurance institution of the place where the unemployed person is seeking employment. (Reg. 574/72; Art. 26.2) 1Unemployed personIndentification No (4) (5) 1.1Surname (1a) 1.2ForenamesPrevious names (1a) (1b)Date of birth 1.3Place of birth (2)NationalityD.N.I. (3) 1.4Address of the unemployed person in the State to which the certificate is being sent (4) (11) 1.5Trade Union/Unemployment Fund (6) 2Under the provisions of Art. 69 of Reg. 1408/71, the unemployed person named above is entitled to unemployment benefits from the time he/she registers with the employment services of the country where he/she is seeking employment 3The unemployed person may receive benefits, however, from (date), provided that he/she has registered as a person seeking employment at the latest bywith the employment services (7) of the country where he/she is seeking employment (7a) 3.1The unemployed person may receive benefits only fromsince, until that date, entitlement to benefits is suspended (7a) 4The unemployed person is entitled to benefits for a period of not more thandays, pursuant to Art. 69 of Reg. 1408/71, provided that the period does not extend beyond (date) 4.1The benefits are granted for every day of the week, except &square;Monday&square;Tuesday&square;Wednesday&square;Thurday&square;Friday&square;Saturday&square;Sunday The benefits are granted fordays per month 4.2Daily amount of unemployment benefits net, which includes an increase for dependants ofnet, and from (date) net, which includes an increase for dependants ofnet. 4.3Weekly amount of unemployment benefitsnet, and from (date)net. 4.4Monthly amount of unemployment benefitsnet (7b). 5The payment of benefits must be suspended in the following circumstances (Reg. 574/72, Art. 83.1.e and Art. 83.3) 5.1-where the unemployed person has taken up 'permanent` gainful employment (8) or becomes self-employed; 5.2-where the unemployed person receives occasional earnings (8a) from an activity other than those mentioned in item 5.1 above (in this case, the payment of benefits must be suspended for the number of days during which the person concerned receives these occasional earnings); 5.3-where the unemployed person refuses an offer of employment or refuses to go for an interview with the employment services; 5.4-where the unemployed person refuses to participate in occupational rehabilitation (9); 5.5-where the unemployed person does not submit or no longer submits to control procedures; 5.6-where the unemployed person is suffering from permanent incapacity for work (10); 5.7-where the unemployed person is suffering from temporary incapacity for work (in this case, the payment of benefits is suspended until re-registration (10a); 5.8-where the unemployed person is not available to the employment services; 5.9-where there is a decrease in the number of members of the family qualifying for an increase, or when one of these members receives an income referred to on the E 302 form (in this case, the family increase is deducted from the benefit). ! E 303/36Institution completing the form 6.1Name 6.2Address (11) To be completed by the institution in the country where the unemployed person is seeking employment and to be attached to Form E 119 7We certify 7.1that the unemployed person named above registered as seeking employment on (date) 7.2and has been receiving unemployment benefits since (date) 8Institution of the country where the unemployed person is seeking employment 8.1Name 8.2Address (11) 8.3Stamp 8.4Date 8.5Signature " E 303/3INSTRUCTIONS The competent institution of the last country of employment should complete the relevant sections of the series of E 303/0 to E 303/4 forms; it should keep E 303/0 and send the rest of the series to the unemployed person, including E 303/5, or, if appropriate, send it to the competent unemployment institution in the place where the unemployed person is seeking employment. Please complete this form in block letters, writing on the dotted lines only. It consists of three pages, none of which may be left out even if it does not contain any relevant information. NOTES * EEA Agreement on the European Economic Area, Annex VI, Social Security: for the purpose of this agreement the present form shall also apply to Austria, Finland, Iceland, Liechtenstein, Norway and Sweden. (1) Symbol of the country to which the institution completing the form belongs: B = Belgium; DK = Denmark; D = Germany; GR = Greece; E = Spain; F = France; IRL = Ireland; I = Italy; L = Luxembourg; NL = the Netherlands; P = Portugal; GB = United Kingdom; A = Austria; FIN = Finland; IS = Iceland; FL = Liechtenstein; N = Norway; S = Sweden. (1a) In the case of Spanish nationals state both names. In the case of Portuguese nationals state all names (forenames, surname, maiden name) in the order of civil status in which they appear on the identity card or passport. (1b) Previous names include surname at birth. (2) In the case of Portuguese districts, state also the parish and the local authority. (3) In the case of Spanish nationals state the number appearing on the national identity card (D.N.I.), if it exists, even if the card is out of date. Failing this, state 'None`. (4) If this is known. (5) When the form is being sent to a Danish, Austrian, Finnish, Icelandic or Swedish institution, please give the personal identification number. (6) To be completed, if possible, only when the certificate is requested by a worker before departure to Denmark, Finland, Iceland or Sweden and where the worker has been previously insured in one of those countries. (7) In France, Italy, the Netherlands and Portugal, the unemployed person must also submit a claim for benefits to the competent unemployment insurance institution through the placement office. (7a) Delete as appropriate. (7b) Delete this line where no monthly amount is provided for in respect of unemployment benefits by the legislation applied by the institution providing the benefits on behalf of the other institution. (8) Under Italian legislation, permanent employment is any employment of more than five days; under Belgian, Spanish and Netherlands legislation, permanent employment is any employment of at least one normal working day; under Greek legislation permanent employment is any employment of at least three working days per week. Under United Kingdom legislation, permanent employment is any employment where earnings reach or exceed the minimum level for liability to pay social security contributions. (8a) Under United Kingdom legislation, 'occasional earnings` are any earnings which do not reach or exceed the minimum level for liability to pay social security contributions. (9) This situation does not entail suspension of benefits where the certificate is issued by a Danish institution. (10) Or when the unemployed person receives an old-age pension, where the certificate is drawn up by a German or Luxembourg institution or an invalidity pension where the certificate is drawn up by a French, German or Luxembourg institution. (10a) This situation does not entail the suspension of benefits where the certificate has been issued by a Luxembourg or Portuguese institution. (11) Street, number, post code, town, country. § >END OF GRAPHIC>E 303/4>START OF GRAPHIC>Social Security Regulations EEA*on page 31CERTIFICATE CONCERNING RETENTION OF THE RIGHT TO UNEMPLOYMENT BENEFITS Reg. 1408/71: Art. 69 Reg. 574/72: Art. 26.2; Art. 83.1, 2 and 3; Art. 97 This copy must be returned to the competent institution, to serve as the basis for refund of unemployment benefits paid on behalf of that institution (Reg. 574/72: Art. 97). 1Unemployed personIdentification No (4) (5) 1.1Surname (1a) 1.2ForenamesPrevious names (1a) (1b)Date of birth 1.3Place of birth (2)NationalityD.N.I. (3) 1.4Address of the unemployed person in the State to which the certificate is being sent (4) (11) 1.5Trade Union/Unemployment Fund (6) 2Under the provisions of Art. 69 of Reg. 1408/71, the unemployed person named above is entitled to unemployment benefits from the time he/she registers with the employment services of the country where he/she is seeking employment 3The unemployed person may receive benefits, however, from (date), provided that he/she has registeredas a person seeking employment at the latest bywith the employment services (7) of the country where he/she is seeking employment (7a) 3.1The unemployed person may receive benefits only fromsince, until that date, entitlement to benefits is suspended (7a) 4The unemployed person is entitled to benefits for a period of not more thandays, pursuant to Art. 69 of Reg. 1408/71, provided that the period does not extend beyond (date) 4.1The benefits are granted for every day of the week, except &square;Monday&square;Tuesday&square;Wednesday&square;Thursday&square;Friday&square;Saturday&square;Sunday The benefits are granted fordays per month 4.2Daily amount of unemployment benefits net, which includes an increase for dependants of:net, and from (date) net, which includes an increase for dependants ofnet. 4.3Weekly amount of unemployment benefitsnet, and from (date)net. 4.4Monthly amount of unemployment benefitsnet (7b). 5The payment of benefits must be suspended in the following circumstances (Reg. 574/72, Art. 83.1.e and Art. 83.3) 5.1-where the unemployed person has taken up 'permanent` gainful employment (8) or becomes self-employed; 5.2-where the unemployed person receives occasional earnings (8a) from an activity other than those mentioned in item 5.1 above ((in this case, the payment of benefits must be suspended for the number of days during which the person concerned receives these occasional earnings); 5.3-where the unemployed person refuses an offer of employment or refuses to go for an interview with the employment services; 5.4-where the unemployed person refuses to participate in occupational rehabilitation (9); 5.5-where the unemployed person does not submit or no longer submits to control procedures; 5.6-where the unemployed person is suffering from permanent incapacity for work (10); 5.7-where the unemployed person is suffering from temporary incapacity for work (in this case, the payment of benefits is suspended until re-registration (10a)); 5.8-where the unemployed person is not available to the employment services; 5.9-where there is a decrease in the number of members of the family qualifying for an increase, or when one of these members receives an income referred to on the E 302 form (in this case, the family increase is deducted from the benefit). ! E 303/46Institution completing the form 6.1Name 6.2Address (11) To be completed by the institution of the country where the unemployed person is seeking employment 7The following sums have been paid to the unemployed person on the basis of this certificate Periods to which the payments relatefromtoNo of days for which benefits are providedDate of paymentRate of exchangePer diem amount in (12)Per diem amount in (13)Total payments in (13)12345678Total Reason for suspension or stoppage of payments 8Institution in the country where the unemployed person is seeking employment 8.1Name 8.2Address (11) 8.3Stamp 8.4Date 8.5Signature " E 303/4INSTRUCTIONS The competent institution of the last country of employment should complete the relevant sections of the series of E 303/4 foema E 303/0 to; it should keep E 303/0 and send the rest of the series to the unemployed person, including E 303/5, or, if appropriate, send it to the competent unemployment institution of the place where the unemployed person is seeking employment. Please complete this form in block letters, writing on the dotted lines only. It consists of three pages, none of which be left out even if it does not contain any relevant information. NOTES * EEA Agreement on the European Economic Area, Annex VI, Social Security: for the purpose of this agreement the present form shall also apply to Austria, Finland, Iceland, Liechtenstein, Norway and Sweden. (1) Symbol of the country to which the institution completing the form belongs: B = Belgium; DK = Denmark; D = Germany; GR = Greece; E = Spain; F = France; IRL = Ireland; I = Italy; L = Luxembourg; NL = the Netherlands; P = Portugal; GB = United Kingdom; A = Austria; FIN = Finland; IS = Iceland; FL = Liechtenstein; N = Norway; S = Sweden. (1a) In the case of Spanish nationals state both names. In the case of Portuguese nationals state all names (forenames, surname, maiden name) in the order of civil status in which they appear on the identity card or passport. (1b) Previous names include surname at birth. (2) In the case of Portuguese districts, state also the parish and the local authority. (3) In the case of Spanish nationals state the number appearing on the national identity card (D.N.I.), if it exists, even if the card is out of date. Failing this, state 'None`. (4) If this is known. (5) When the form is being sent to a Danish, Austrian, Finnish, Icelandic or Swedish institution, please give the personal identification number. (6) To be completed, if possible, only when the certificate is requested by a worker before departure to Denmark, Finland, Iceland or Sweden and where the worker has been previously insured in one of those countries. (7) In France, Italy, the Netherlands and Portugal, the unemployed person must also submit a claim for benefits to the competent unemployment insurance institution through the placement office. (7a) Delete as appropriate. (7b) Delete this line where no monthly amount is provided for in respect of unemployment benefits by the legislation applied by the institution providing the benefits on behalf of the other institution. (8) Under Italian legislation, permanent employment is any employment of more than five days; under Belgian, Spanish and Netherlands legislation, permanent employment is any employment of at least one normal working day; under Greek legislation permanent employment is any employment of at least three working days per week. Under United Kingdom legislation, permanent employment is any employment where earnings reach or exceed the minimum level for liability to pay social security contributions. (8a) Under United Kingdom legislation, 'occasional earnings` are any earnings which do not reach or exceed the minimum level for liability to pay social security contributions. (9) This situation does not entail suspension of benefits where the certificate is issued by a Danish institution. (10) The same applies in case of an old-age pension where the certificate is drawn up by a German or Luxembourg institution or an invalidity pension where the certificate is drawn up by a French, grman or Luxembourg institution. (10a) This situation does not entail the suspension of benefits where the certificate has been issued by a Luxembourg or Portuguese institution. (11) Street, number, post code, town, country. (12) Street, number, post code, town, country. (13) Currency of the State issuing the E 303 form. (14) Currency of the State where the unemployed person is seeking employment. § >END OF GRAPHIC>E 303/5>START OF GRAPHIC>Social Security Regulations EEA*Information for unemployed persons who intend to go to another Member State to seek employment Before leaving, complete all the necessary formalities to ensure that where necessary you will receive sickness and maternity insurance benefits for yourself and for the members of your family, even while you are seeking employment. Accordingly, you should go to the sickness fund with which you are or were last insured. On production of an E 303 form which you can obtain from the unemployment insurance institution, the sickness fund will give you an E 119 certificate. In the case of sickness or maternity, you should present this certificate to the sickness fund in the country where you are seeking employment. On arrival, in the place where you are seeking employment, you should go to the employment office; in the Netherlands and Liechtenstein you must also go to the unemployment insurance office; in Finland you must also go to the local office of the social Insurance Institution. These offices are the following: in Belgium: the local offices of the 'Office national de l'emploi` 'Rijksdienst voor arbeidsvoorziening` (national employment office); in Denmark: the local 'Arbejdsformidlingskontor` (labour exchange office); in Germany: the 'Arbeitsamt` (employment office); in Greece: the local employment office of the 'Organismos Apascholiseos Ergatikou Dynamikou`, or, where this does not exist, the local office of the IKA; in Spain: the 'DirecciÃ ³n Provincial del INEM (Instituto Nacional de Empleo)` [Provincial Directorate of the INEM (National Employment Institution)]; in France: the 'Agence locale pour l'emploi` (ANPE) (local employment office); in Ireland: the nearest local office of the Department of Social Welfare; in Italy: the 'Sezione circoscrizionale per l'impiego` (local authority employment office) where you must also submit your claim for unemployment benefits; in Luxembourg: the 'Administration de l'emploi` (employment office); in the Netherlands: the 'Gewestelijk Arbeidsbureau` (regional employment office) and the local office of the 'Gemeenschappelijk Administratiekantoor` (Joint Administration Office); in Portugal: for metropolitan Portugal: the 'Centro de Emprego` (Employment Centre) of the place of stay; for Madeira: the 'DirecÃ §Ã £o Regional de Emprego` (Regional Employment Directorate) in Funchal; for the Azores: the 'Centro de Emprego` (Employment Centre) of the place of stay; in the United Kingdom: the local Unemployment Benefit Office of the Employment Service Agency or the Local Social Security Office of the Northern Ireland Social Security Agency as appropriate; in Austria: the 'Arbeitsamt` (local employment office); in Finland: the 'Tyoevoimatoimisto` (employment office) and the local office for Social Insurance Institution; in Iceland: the 'Atvinnuleysistryggingasjodur` (the Unemployment Insurance Fund) in Reykjavik; in Liechtenstein: the 'Amt fuer Volkswirtschaft` (Office of National Economy) in Vaduz; in Norway: Arbeidsformidlingen or Arbeidskontoret (the local Employment Office); in Sweden: Arbetsfoenmidlingen (the local Employment Office). Hand to the relevant office all the copies of Form E 303 in your possession, with the exception of Form E 303/5, which you should retain. In the case of Denmark, the competent Danish institution always sends the forms direct to the institution of the country in which the person concerned is seeking employment. The job-seeker therefore receives only a copy. Please note the final date, indicated on the E 303, by which you must attend if you still wish to receive unemployment benefits from the moment when you ceased to be registered as seeking employment in the country you are leaving. While you are seeking employment you will be subject to the supervision of the employment services and unemployment insurance bodies just like all other unemployed persons in the area. You must inform the institution to which you gave an E 303 form of any change of circumstances that may affect your entitlement to unemployment benefits; the same applies if you become unfit for work. Where this change in circumstances may entitle you to increased benefits (e.g. when you get married or in the case of the birth of a child), you may also directly inform the institution which issued you with an E 303 form, attaching the appropriate documents as proof. If you return to the country in which you were last employed before the deadline indicated in heading 4 of the E 303 form, you continue to enjoy unemployment benefits in accordance with the legislation of that country. You should, however, inform the placement services and the unemployment insurance institution of that country of the periods during which you received unemployment benefits in the country to which you went to seek employment. Before you return to the country in which you were last employed, the unemployment insurance institution should issue you with the certificate on page 2 of this form stating the periods during which you received benefits in the country in which you sought employment. If you received only a part of these benefits, or none at all, you can appoint a trustworthy person to collect the money owed to you. If, however, you return after the deadline set in Item 4 of the E 303 form, you may lose all entitlement to unemployment benefits. If your failure to return in time is due to exceptional circumstances, the institution which issued you with an E 303 form may decide to pay you benefits on your return. ! E 303/5To be completed by the institution of the country where the unemployed person is seeking employment. 1The unemployed personIdentification No (1b) (1c): 1.1Surname (1) 1.2ForenamesPrevious names (1) (1a)Date of birth 2E 303 datedissued by the institution 2.1(name) 2.2(address) 3On the basis of the abovementioned E 303 3.1unemployment benefit was paid for the following periods fromtonumber of days 3.2no unemployment benefit was paid for the following periods fromtonumber of days for the following reasons (e.g. end of period; new employment; illness; return to etc.) 4Institution in the country where the unemployed person is seeking employment 4.1Name 4.2Address 4.3Stamp 4.4Date 4.5Signature NOTES * EEA Agreement on the European Economic Area, Annex VI, Social Security: for the purpose of this agreement the present form shall also apply to Austria, Finland, Iceland, Liechtenstein, Norway and Sweden. (1) In the case of Spanish nationals state both names. In the case of Portuguese nationals state all names (forenames, surname, maiden name) in the order of civil status in which they appear on the identity card or passport. (1a) Previous names includes surname at birth. (1b) If this is known. (1c) When the form is being sent to a Danish, Austrian, Finnish, Icelandic or Swedish institution please give the personal identification number. " >END OF GRAPHIC>